                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION

 QUONTERIOUS TOLES,

                Plaintiff,                                 CIVIL ACTION NO.: 6:18-cv-96

        v.

 RONNIE SHUEMAKE; FREDDY DAVIS;
 and SERGEANT MENDEZ,

                Defendants.

                                           ORDER

       After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate Judge’s Report and Recommendation, (doc. 13). Plaintiff did not file Objections

to the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge’s Report and Recommendation as

the opinion of the Court. The Court DISMISSES Plaintiff’s retaliation claim against Defendant

Mendez and Plaintiff’s claims for monetary damages against Defendants in their official capacities

and DENIES Plaintiff leave to appeal in forma pauperis as to these claims. Plaintiff’s excessive

force claims against Defendants Shuemake and Mendez; failure to intervene claim against

Defendant Davis; and deliberate indifference claims against Defendants Shuemake and Davis in

their individual capacities remain pending, as does Plaintiff’s request for release from

administrative confinement against all Defendants in their official capacities.

       SO ORDERED, this 28th day of October, 2019.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
